Citation Nr: 0528942	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  02-03 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for sickle cell trait with 
anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION


The veteran served on active duty from December 1969 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which denied a petition to reopen the 
veteran's claim for service connection for sickle cell trait 
with anemia.

The veteran provided testimony in support of her appeal at a 
Board hearing that was chaired by the undersigned at the RO 
in September 2002.

In a decision dated in January 2003, the Board reopened the 
claim.  Thereafter, the Board ordered additional development 
via remand issued in August 2003.

By letter dated in October 2005, the Board notified the 
veteran and her representative the representative's motion to 
have the appeal advanced on the docket had been granted.  
38 U.S.C.A. § 7107(a)(2)(B) (West 2002 & Supp. 2005); 
38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matter on appeal.

2.  Sickle cell trait was not shown during active service, a 
claimed sickle cell disease, to include sickle cell anemia, 
has not been demonstrated, manifest nor symptomatic during 
active service, the first objective findings of sickle cell 
and sickle cell with anemia of record were made in October 
1970 and March 1971, respectively, and there is no competent 
evidence linking anemia to service.


CONCLUSION OF LAW

A sickle cell disease, to include sickle cell anemia, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to provide 
certain notice to the claimant and her representative.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must request that the claimant provide any 
evidence in her possession that pertains to the claim.

In this case, VA provided notice of the evidence needed to 
substantiate the claim and of the divisions of responsibility 
between her and VA to furnish the necessary evidence in a 
VCAA letter dated in April 2004.  In that letter, the RO also 
asked the veteran to submit any evidence or information in 
her possession that would support her claim.

Thus, the veteran has received adequate VCAA notice.  See 
Short Bear v. Nicholson; No. 03-2145 (U.S. Vet. App. Aug. 31, 
2005); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim by 
the agency of original jurisdiction.  Pelegrini II, 18 Vet. 
App. at 115.  Delayed notice is, however, generally not 
prejudicial to a claimant.  Mayfield v. Nicholson.  In this 
case, although VCAA notice was not timely given, there has 
been no allegation or any evidence of prejudice.

To the extent that any notice in this case may have been 
inadequate with regard to timing, the veteran's evident 
actual knowledge of what was needed to substantiate her claim 
prior to adjudication by VA provided "a meaningful 
opportunity to participate in the adjudication process."  
See Short Bear v. Nicholson, citing Mayfield, at 121.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

In the present case, the duty to assist has been fulfilled as 
well, as VA has secured all identified treatment records that 
are pertinent to the issue on appeal and has obtained a 
medical opinion, felt to be necessary for an equitable 
resolution of this appeal.  VA was unable to obtain records 
from Providence Hospital in Mobile, Alabama, but a note in 
the file indicates that this was because this facility 
notified VA that "there are no records for [treatment of] 
sick[le] cell" for the veteran.

There is no suggestion on the current record that there 
remains evidence that is pertinent to the matter on appeal 
that has yet to be secured.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the matter on 
appeal.  The appeal is thus ready to be considered on the 
merits.

II.  Factual background

The service medical records for the veteran's abbreviated 
period of active military service reveal no objective 
findings of sickle cell trait or a diagnosis of sickle cell 
disease, to include sickle cell anemia.  They do reveal that 
the veteran was discharged from active military service in 
January 1970 on the basis of poor performance and ineptitude.

An October 1970 private medical record reveals that 
hemoglobin electrophoresis solubility studies were "sickle 
cell positive."

A March 1971 private medical record reveals a diagnosis of 
"sickle cell trait-anemia."

VA medical records, to include records dated in September and 
October 2000, and April 2001, reveal a history of sickle cell 
trait.  They also reveal other medical diagnoses, to include 
sarcoidosis and degenerative joint disease of multiple 
joints, as well as a history of alcohol and cocaine abuse.

At her September 2002 hearing, the veteran essentially 
testified that she started suffering from symptoms of what 
was eventually diagnosed as sickle cell anemia during 
service.  She stated that the symptoms included pain in her 
knees, arms, neck, and down her back, and that the first 
diagnosis of anemia was made in March 1971, while she was 
being treated for a pregnancy.

On VA hemic disorders examination in May 2003, the examiner 
noted at the outset that she had thoroughly reviewed the 
veteran's C-file.  The veteran complained that she had been 
suffering from sickle cell-related symptoms since her period 
of active military service.  The examiner, however, noted 
that the medical evidence in the file, to include the 
electrophoresis reports obtained in 1971, as well as 
currently, revealed results "consistent with sickle cell 
trait only, not sickle cell anemia."  She then offered the 
following diagnosis and opinion:

Diagnosis is sickle cell trait and by the 
nature of sickle cell trait, the patient 
could not have had symptoms that she has 
complained of, secondary to the sickle 
cell trait and any current anemia that 
she may have, would not be the result of 
sickle cell trait or any current 
symptoms.

It is in my medical opinion, that it is 
more likely than not, that her complaints 
of joint problems, lightheadedness, 
swelling, chest pain, none of these 
things would be secondary to sickle cell 
trait.

II. Legal analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

The determination as to whether the above requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including primary anemia, become manifest to a 
degree of at least 10 percent within one year from date of 
termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

All of the above notwithstanding, that a condition or injury 
occurred in service alone is not enough; there must be an 
actual disability resulting from that condition or injury in 
order for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable VA legislation. 38 
C.F.R. § 3.303(c).  However, a VA General Counsel Precedent 
Opinion has held that service connection may be granted for 
diseases, but not defects, which are congenital, 
developmental, or familial in origin when the evidence 
establishes the disorder was incurred in or aggravated by 
active service. VAOPGCPREC 82-90 (July 18, 1990).

VA regulations note that sickle cell trait alone, without a 
history of directly attributable pathological findings, is 
not a ratable disability, and that cases of symptomatic 
sickle cell trait are to be forwarded to the Director, 
Compensation and Pension Service for consideration.  38 
C.F.R. § 4.117, Part 4, Diagnostic Code 7714.

Because the veteran did not serve on active duty for at least 
90 days, the presumptive provisions of Sections 3.307 and 
3.309 of the Code of Federal Regulations are not applicable 
to her claim.  Even if they were, VA would be precluded from 
granting presumptive service connection in this case, as it 
is not objectively shown that primary anemia was manifest to 
a degree of at least 10 percent within the one-year period 
immediately following the veteran's separation from active 
military service.  In fact, such a diagnosis has never been 
made in this case.

The veteran's claim also fails on a direct service connection 
basis, as the record shows no positive findings of sickle 
cell trait, or a diagnosis of a sickle cell disease, at any 
time during service and the competent (medical) evidence, 
consisting of the recent VA examination, is to the effect 
that the claimed sickle cell disease/anemia is not currently 
manifested, and that the symptoms claimed by the veteran to 
represent manifestations of such a disease in service were 
not manifestations of sickle cell disease.

The only evidence of record suggesting that there is current 
sickle cell disease, to include sickle cell anemia, and of a 
nexus between the claimed current disease and service, 
consists of the veteran's own statements to that effect.  
However, the record does not reflect that the veteran is a 
medical professional who has the requisite training and 
knowledge to offer an opinion as to medical diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (medical diagnosis and causation involve questions 
that are beyond the range of common experience and knowledge 
and require the special knowledge and experience of a trained 
medical professional).  The Board is therefore precluded from 
assigning probative value to the veteran's opinion in this 
regard. 

In view of the absence of competent evidence of current 
sickle cell disease or of a link between current sickle cell 
disease and service the weight of the evidence is against the 
claim.

Because the preponderance of the evidence is clearly against 
the veteran's service connection claim, the benefit of the 
doubt doctrine is not for application in this case.  
38 U.S.C.A. § 5107(b).  The claim, as such, must be denied.



ORDER

Service connection for sickle cell trait with anemia is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


